UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported):October 7, 2008 RELIANCE BANCSHARES, INC. (Exact name of registrant as specified in its charter) Missouri (State or other jurisdiction of incorporation) 000-52588 (File Number)Commission 43-1823071 (I.R.S. Employer Identification No.) 10401 Clayton Road Frontenac, Missouri (Address of principal executive offices) 63131 (Zip Code) (314) 569-7200 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act. □Soliciting material pursuant to Rule 14a-12 under the Exchange Act. □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act. □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act. Explanatory Note On October 7, 2008, Reliance Bancshares, Inc. (the “Company”) filed a current report on Form 8-K (the “Original Filing”) to announce that Daniel W. Jasper has been hired to assume the role of Vice Chairman and Chief Executive Officer of Reliance Bank, FSB, a wholly owned subsidiary of the Company. This amended current report on Form 8-K/A is being filed to state that the information included in the Original Filing was inadvertently filed under Item 5.02 and should have been filed under Item 8.01-Other Events.All other information in that Original Filing and the Press Release attached to it remain unchanged. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:November 6, 2008 RELIANCE BANCSHARES, INC. (Registrant) By: /s/ Dale E. Oberkfell Name: Dale E. Oberkfell Title: Chief Financial Officer
